Citation Nr: 0531444	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  91-54 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for the residuals of 
claimed exposure to toxic chemicals.  


(The issues of increased disability ratings for the service-
connected acute posterior multifocal placoid pigment 
epitheliopathy and the service-connected residuals of 
Cryptococcus neoformans infection affecting the central 
nervous system; entitlement to earlier effective dates for 
the grants of service connection for those disabilities; and 
whether an August 1981 rating decision should be reversed or 
revised based on a finding of clear and unmistakable error 
will be addressed in a separate Board decision.)  



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.  

In an August 1981 rating decision, the RO in Hartford, 
Connecticut, denied service connection for neurological 
disease with various manifestations, including headaches, 
stiff neck, and vision problems.  The veteran did not appeal 
that decision.  

In a November 1989 rating decision, the RO in Togus, Maine, 
denied a claim of entitlement to service connection for 
multiple sclerosis.  The veteran subsequently perfected a 
timely appeal with respect to that issue.  

In an April 1991 decision, the Board denied the claim of 
service connection for multiple sclerosis.  The veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  

During the pendency of that appeal, the VA General Counsel 
filed a motion to vacate the April 1991 decision and remand 
the matter for additional development.  

The General Counsel asserted, among other things, that the 
medical evidence of record was equivocal as to the true 
nature of the disability at issue, and that the Board had 
improperly limited its review of the veteran's claim to the 
issue of service connection for multiple sclerosis.  

In a January 1992 Order, the Court granted the General 
Counsel's motion, vacated the Board's April 1991 decision, 
and remanded the matter to the Board.  

In March 1992, the Board remanded the case to the RO for 
additional development.  In so doing, the Board indicated 
that the appeal had been expanded to encompass consideration 
of the following three issues:  service connection for 
multiple sclerosis; whether new and material evidence had 
been received to reopen a claim of service connection for a 
disorder of the central nervous system other than multiple 
sclerosis; and whether new and material evidence had been 
received to reopen a claim of service connection for an eye 
disorder.  

Thereafter, in May 1993, the Board reopened the claims of 
service connection for an eye disorder and a disorder of the 
central nervous system other than multiple sclerosis, and 
denied those claims on the merits.  The Board also denied 
service connection for multiple sclerosis.  

The case was subsequently returned to the Court.  During the 
pendency of that appeal, the parties to the appeal filed a 
Joint Motion for Remand asking the Court to "affirm in part, 
and remand in part," the Board's May 1993 decision.  

The parties asserted that it was not clear from the record 
whether the Board had complied with the Court's decision in 
Thurber v. Brown, 5 Vet. App. 119 (1993) (issued only four 
days before the Board's decision), and asked that the case be 
returned to the Board so that the Board could comply with 
Thurber.  

The parties also asserted that the Board should address the 
veteran's claims of service connection for a back disorder 
and for residuals of alleged exposure to toxic chemicals.  

(Presumably, the parties wanted the Board's decision to be 
"affirmed" only insofar as the Board had determined that 
new and material evidence had been received to reopen the 
claims of service connection for an eye disorder and for a 
disorder of the central nervous system other than multiple 
sclerosis.)  

In a February 1994 Order, the Court granted the joint motion 
and remanded the matter to the Board.  

In July 1995, the Board once again remanded the case to the 
RO.  In so doing, the Board concluded that, because it would 
not place further reliance on an opinion it had obtained from 
one of its medical advisers, or on the texts or treatises 
cited in the it's May 1993 decision, no further action needed 
to be taken for the purpose of complying with Thurber.  

The Board also noted that, consistent with the instructions 
in the joint remand, the appeal had been further enlarged to 
include the issues of service connection for a back disorder, 
and service connection for residuals of claimed exposure to 
toxic chemicals.  

In November 1999, the Board once again remanded this case for 
additional evidentiary development.

Thereafter, in an August 2003 rating decision, the RO granted 
service connection for acute posterior multifocal placoid 
pigment epitheliopathy, and assigned a 10 percent rating, 
effective July 5, 1989; a 40 percent rating, effective May 
14, 1992, and an 80 percent rating, effective July 12, 2002.  

The RO also granted service connection for the residuals of 
Cryptococcus neoformans infection affecting the central 
nervous system, and assigned a 10 percent rating, effective 
July 5, 1989.  

In light of this decision, the Board finds that the claims of 
service connection for an eye disorder and for a disorder of 
the central nervous system other than multiple sclerosis have 
been resolved and are not currently on appeal.  

The veteran, however, subsequently submitted a statement 
indicating that he wished to continue his appeal as to the 
claims of service connection for multiple sclerosis, a back 
disorder, and the residuals of exposure to toxic chemicals.  

The Board notes that the veteran has had three hearings 
before Veterans Law Judges during the course of the present 
appeal.  The first two such hearings, held in October 1992 
and May 1995, were conducted by one Veterans Law Judge, and 
the most recent Board hearing, a videoconference hearing held 
in May 1999, was conducted by another Veterans Law Judge.  

Because the law requires that a Member who conducts a hearing 
on appeal participate in the Board's final determination, see 
38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 
(2004), this appeal is now being considered by an expanded 
panel of the Board.  

The Board notes that the veteran has also perfected an appeal 
regarding the disability ratings and effective dates assigned 
for the grants of service connection for acute posterior 
multifocal placoid pigment epitheliopathy and for the 
residuals of Cryptococcus neoformans infection affecting the 
central nervous system.  

He also perfected an appeal regarding a claim of CUE in the 
August 1981 rating decision.  These issues will be addressed 
in a separate Board decision.  


FINDINGS OF FACT

1.  The veteran does not have multiple sclerosis attributable 
to his military service; nor did multiple sclerosis 
manifested within seven years after separation from service.  

2.  A chronic back disorder was not present in service or 
manifested within one year of the veteran's discharge from 
service, and the veteran's current back disorder is not 
etiologically related to service.  

3.  The veteran is not shown to currently be experiencing the 
residuals of any exposure to toxic chemicals in service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by multiple sclerosis due to disease or injury that was 
incurred in or aggravated by the veteran's active military 
service; nor may multiple sclerosis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).  

2.  The veteran is not shown to have a back disability due to 
disease or injury that was incurred in or aggravated by the 
veteran's active military service; nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.  

3.  The veteran is not shown to have disability manifested by 
the residuals of exposure to toxic chemicals due to disease 
or injury that was incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in August 2003 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claims for service connection.  

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claim and what VA would do to assist him in the development 
of his claim.  

Although the August 2003 letter was issued after the initial 
adjudication of his claim of service connection for multiple 
sclerosis by the agency of original jurisdiction (AOJ), the 
Board notes that the notice letter was provided to the 
veteran prior to the most recent transfer of his case to the 
Board.

The Board believes the content of that notice provided to the 
veteran substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in that it 
advised the veteran of the type of evidence needed to 
substantiate a claims, and that it advised him of his and 
VA's responsibilities under VCAA.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for him 
to undergo several VA examinations to determine the nature 
and etiology of the claimed disabilities.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

Finally, the Board notes that there is some suggestion in the 
record that the appellant's original claims file was 
apparently lost, and thereafter had to be rebuilt by the RO.  

The reconstructed claims file, however, contains documents 
that provide an ample basis on which to decide this claim, 
including the veteran's service medical records; the clinical 
records, medical records, and written argument submitted by 
the veteran in support of his claims; and the reports of all 
VA examinations conducted during the pendency of this appeal.  

Nevertheless, the Board recognizes its heightened obligation 
to explain its findings and conclusions in this case, and to 
consider carefully the benefit of the doubt rule as 
applicable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)  


II.  Entitlement to service connection for multiple sclerosis

The veteran is seeking service connection for multiple 
sclerosis.  He essentially contends that he was found to have 
multiple sclerosis in 1978.  

In support of this contention, he has pointed to a March 1978 
letter in which a physician noted that the veteran was 
experiencing a stiff neck, blind spots in both eyes, and 
metamorphosia.  It was noted that he subsequently underwent 
extensive testing, including blood tests for multiple 
sclerosis.  

The physician indicated that a lumbar puncture had revealed 
that spine fluid and blood tests were positive for multiple 
sclerosis.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including arthritis 
and "other" organic diseases of the nervous system, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty, or within seven years for 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Having reviewed the record, and for the reasons and bases set 
forth hereinbelow, the Board concludes that the preponderance 
of the evidence is against finding that the veteran has 
multiple sclerosis.  

In reaching this conclusion, the Board considered the 
veteran's service medical records, which show that he was 
treated for blurred vision in May 1973.  These records also 
showed that he was treated for complaints of pain in his 
cervical spine in July 1972, and for complaints of a stiff 
neck in March 1974.  

The Board also considered the March 1978 letter in which a 
physician noted that a lumbar puncture had revealed that 
spine fluid and blood tests were positive for multiple 
sclerosis.  

The Board, however, finds the most probative evidence of 
record to be the report of a VA neurological examination 
conducted in April 2003.  As explained in the report, the 
veteran was examined by one VA neurologist, who then 
consulted another VA neurologist, and both physicians 
concurred with the findings noted in the report.  

In that report, it was noted that the veteran was complaining 
of diplopia and metamorphosia, and that he had described his 
vision as blurred and distorted.  It was also noted that he 
had a history of flu-like symptoms, such as muscle aches, 
joint pain, malaise, low endurance, and various other 
complaints.  

During the examination, the veteran reported that he was 
exposed to solvents and other chemicals while cleaning tanks 
in service, and that he first experienced flu-like symptoms 
at that time.  

After reviewing the veteran's documented medical history, the 
VA examiner specifically determined that it was unlikely that 
the veteran had or ever had multiple sclerosis.  

The examiner explained that the clinical pattern of the 
veteran's various complaints and disease processes, as well 
as the available data from neuroimaging and cerebrospinal 
fluid studies made the diagnosis of multiple sclerosis quite 
unlikely.  

It was also noted that none of the typical clinically 
isolated syndromes associated with multiple sclerosis had 
ever been recorded or reported.  The examiner explained that 
such syndromes included optic neuritis, hemiparesis, 
clumsiness occurring in attacks and then resolving, a useless 
sensory hand syndrome, or attacks of transverse myelitis or 
myelopathy.  

The examiner indicated that neuroimaging showed a single 
focus in the left parietooccipital region in the white 
matter, but it was noted that this was insufficient to make a 
diagnosis by any modern day criteria for multiple sclerosis.  

With respect to the etiology of his current complaints, the 
VA examiner noted that the veteran appeared to be suffering 
from a disorder called acute posterior multifocal placoid 
pigment epitheliopathy (APMPPE), which was a recently 
identified rare uveal meningitis.  

The examiner explained that this diagnosis was consistent 
with the veteran's visual pathology.  The examiner concluded 
that it was likely that the veteran developed APMPPE in the 
military, and had subsequent attacks in 1976 and 1977, which 
was the earliest period following separation in which he was 
documented as receiving treatment for complaints of visual 
disturbances and flu-like symptoms.  

The examiner further found that he had no lasting residual 
neurological deficit from this condition, but that there was 
evidence of an abnormality on MRI studies that was generally 
nonspecific and in the area of the left occipitoparietal 
lobe.  

The examiner noted that the veteran also had a history of 
positive cryptococcal antigen on CFS studies, the 
significance of which was unclear.  However, the examiner 
found that it was likely that the CFS abnormalities also had 
their onset in service, and that it was possible that his 
visual problems and flu-like symptoms were related to 
exposure to toxic chemicals in service.  

As noted, a second VA neurologist concurred with all findings 
noted in the report of the April 2003 VA examination.  

Shortly thereafter, in the August 2003 rating decision, the 
RO granted service connection for APMPPE, and for the 
residuals of Cryptococcus neoformans infection affecting the 
central nervous system.  The RO continued to deny service 
connection for multiple sclerosis.  

The Board finds the report of the April 2003 VA neurological 
examination to be the most probative evidence of record.  The 
Board believes the findings noted in this report to be 
consistent with the veteran's documented medical history, 
which shows that he first received treatment for visual 
disturbances and flu-like symptoms in 1976.  

Although the March 1978 physician's letter indicates that a 
lumbar puncture had revealed that spine fluid and blood tests 
were positive for multiple sclerosis, numerous examinations 
and diagnostic studies performed over the next two decades 
failed to confirm that finding.  

For example, the report of a VA neurological examination 
conducted in July 1981 is negative for any diagnosis of 
multiple sclerosis.  

Thereafter, in the report of a September 1989 VA examination, 
the examiner indicated that the veteran's medical history was 
not consistent with multiple sclerosis, and that examination 
revealed no physical findings to support such a diagnosis.  

The examiner further concluded that the veteran did seem to 
have an intrinsic disease of the retina, but that the nature 
of that disease could not be determined.  

In the report of a subsequent April 1996 VA neurological 
examination, it was noted that current physical and 
neurological evaluation was normal except for retinal 
findings.  The examiner concluded that there was no evidence 
to support any definite neurological diagnosis.  

In a subsequent March 1998 report, a private physician, Dr. 
J.T. indicated that he had examined the veteran for his long-
standing history of symptoms affecting the musculoskeletal 
system, the visual system, the respiratory system, and the 
neurological system.  

The physician noted that demyelinating conditions could be 
caused by significant solvent exposure, such as the type the 
veteran reported experiencing in service, and that the 
veteran had been told at one time that he may have multiple 
sclerosis.  The physician recommended that the veteran 
undergo an evaluation by a neurologist to determine whether a 
diagnosis of multiple sclerosis was warranted.  

In short, the medical evidence of record reveals an extensive 
history of complaints of visual disturbances and various flu-
like symptoms.  The veteran has undergone numerous physical 
examinations and diagnostic studies, and it appears that 
numerous diagnosis have been considered to explain his 
symptomatology.  

A diagnosis of multiple sclerosis was considered as a result 
of a lumbar puncture performed 1978, but was not subsequently 
considered again until the March 1998 report from Dr. J.T.  

Dr. J.T., however, acknowledged that his findings were not 
conclusive, and he specifically recommended that a 
neurological evaluation be conducted to determine whether a 
diagnosis of multiple sclerosis was warranted.  

As discussed in detail hereinabove, the veteran underwent the 
recommended neurological examination in April 2003, and it 
was determined that his retinal pathology was due to APMPPE.  

The examiner had a more difficult time determining the cause 
of the veteran's other complaints, and found that there was 
no lasting neurological deficit resulting from the APMPPE.  

The examiner did find, however, that there was evidence of an 
abnormality on MRI studies that was generally nonspecific and 
in the area of the left occipitoparietal lobe, and that there 
had been CFS abnormalities shown in the past.  

Thereafter, the claims folder was reviewed by a private 
physician in June 2003 who worked in medical toxicology.  The 
physician found that it was unlikely that ongoing 
occupational or accidental chemical exposure during service 
had resulted in the veteran's current symptoms.  

That physician, however, also found that it was more likely 
than not that the abnormal visual acuity noted during service 
represented the onset of a significant visual disease, later 
diagnosed as APMPPE.  

As noted, the RO subsequently granted service connection for 
APMPPE, and for the residuals of Cryptococcus neoformans 
infection affecting the central nervous system.  

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has multiple sclerosis that was incurred in or 
aggravated by service, or that developed within seven years 
of separation.  

In summary, although the medical evidence reveals that the 
veteran has had to undergo extensive physical examination and 
diagnostic studies to clarify the nature and etiology of his 
various complaints, it appears that those complaints have 
been attributed to APMPPE and to the residuals of 
Cryptococcus neoformans infection, and that service 
connection has been established for those disorders.  


III.  Entitlement to service connection for a back disorder

As discussed in detail herein above, the veteran has been 
seeking service connection for a disability manifested by 
visual disturbances and flu-like symptoms, including joint 
pain.  

The extensive medical records associated with the claims 
folder dealing with that claimed disorder contain several 
references to back pain as a manifestation of that 
disability.  

The veteran, however, also appears to be contending that he 
has a separate and distinct back disability, which he also 
believes manifested while he was on active duty.  For this 
reason, his claim of service connection for multiple 
sclerosis was expanded to include a separate claim of service 
connection for a back disorder.  

As stated, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disorder was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  

The occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002).  

The record reflects that, during a physical examination 
conducted at enlistment, the veteran reported a history of 
back strain due to heavy lifting.  

Later during service, when complaining of a stiff neck, he 
reported having been in a motorcycle accident several years 
before entering service.  Therefore, the Board will consider 
the presumption of soundness.  

In this case, the veteran's back and spine were specifically 
found to be normal upon his entrance into service.  Thus, in 
order to rebut the presumption of soundness, VA law and 
regulations require that there be clear and unmistakable 
evidence that a back and spine disorder existed prior to 
service, and that such disorder was not aggravated by 
service.  See VAOPGCPREC 3-2003  

In this case, the Board believes that the evidence is not 
clear and unmistakable in establishing that a back or spine 
disorder had existed prior to service.  Although the veteran 
has reported a history of back pain, the Board notes that 
there is no contemporaneous medical evidence of record 
establishing that he was diagnosed with a disability of the 
back or spine prior to service.  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry"; in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre- 
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  

Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.  

As in Miller, there is no contemporaneous medical evidence of 
record here to support the conclusion that the veteran had a 
disability of the back or spine which preexisted his entry 
into active duty.  

For this reason, the Board concludes that the evidence of 
record does not clearly and unmistakably establish that a 
back disorder preexisted service; thus, the presumption of 
soundness upon entrance into service has not been rebutted.  

The Board will now turn to the question of whether any such 
disorder was incurred in service or was otherwise 
etiologically related to service.  

In considering this claim, the Board found the most probative 
evidence of record to be the report of a VA orthopedic 
examination conducted in April 2003.  In the report of that 
examination, it was noted that the veteran described 
experiencing three episodes of back pain in service for which 
he sought treatment.  

He stated that he was told that he had lower back strain and 
was given light duty.  With respect to his current symptoms, 
he reported that he was experiencing numbness in his legs, 
and that his back would sometimes give out.  

The VA examiner noted that an MRI obtained in June 2001 had 
confirmed the presence of degenerative arthritis at the L4-L5 
levels of the lumbosacral spine, but showed no evidence of 
disc herniation or other localized structural pathology.  

The examiner also noted that x-rays were obtained, which 
revealed some mild to moderate spondylitic changes in the 
lower lumbosacral area, without other structural abnormality.  

Physical examination revealed normal curvature and normal 
range of motion in the cervical spine, and normal symmetry 
and normal lordotic curve of the lumbosacral spine.  Some 
limitation in motion of the lumbosacral spine was found.  
Heel to toe walking was normal, and deep tendon reflexes were 
symmetrical.  

Straight-leg raising was negative to 90 degrees in both 
seated and recumbent position.  Sensory examination of the 
lower extremities was normal, and no evidence of spasm or 
deconditioning was seen in the paravertebral muscles.  

The examiner noted a diagnosis of chronic cervical, dorsal, 
and lumbosacral spine myofascial pain syndrome superimposed 
on early degenerative spondylosis of the cervical, dorsal, 
and lumbosacral spine.  

The examiner concluded that there was no objective evidence 
of anatomic pathology of the cervical or lumbosacral spine 
based on both clinical findings and prior medical history.  

The examiner determined that the likely cause of his 
continuing complaints regarding back and neck symptomatology 
were due to degenerative arthritic changes involving age-
related deterioration, rather than a specific structural or 
anatomic pathologic process caused or related to active 
service.  

It was also noted that the maximal chest expansion was 
greater than 11/2 inches, which the examiner indicated would 
rule out an inflammatory spondylarthropathy as an underlying 
cause of the veteran's symptomatology.  

In light of this opinion, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a disability of the back or spine that was 
incurred in or aggravated by service.  

Furthermore, because the evidence does not establish that 
degenerative arthritis of the cervical, dorsal, or 
lumbosacral spine manifested to a compensable degree within 
one year of separation, the Board finds that the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 regarding chronic 
conditions do not apply.  

The Board has considered the veteran's service medical 
records, which reflect that he complained of a stiff neck in 
July 1972.  X-rays, however, showed the cervical spine to be 
normal, and he was given a diagnosis of neck sprain.  Similar 
complaints were noted in April 1973, but x-rays and 
neurological examination were both found to be normal.  

Although the service medical records are negative for any 
complaints or treatment for the low back or lumbosacral 
spine, the Board recognizes that the veteran is competent to 
report experiencing low back pain in service.  

The report of physical examination completed at separation, 
however, shows that his spine was specifically found to be 
normal.  

The Board believes the absence of clinical findings at 
separation to be more probative than the veteran's subjective 
complaints of pain in service.  The Board also believes the 
absence of clinical findings at separation to be consistent 
with the conclusions of the April 2003 VA orthopedic 
examination.  

The Board has already discussed the veteran's post-service 
medical history, which reveals that he underwent extensive 
evaluation to determine the nature and etiology of his 
complaints of visual disturbance and flu-like symptoms.  

As noted, many of the medical examinations conducted to 
determine the source of those complaints do contain 
references to back and neck pain.  

The bulk of the medical opinions contained in the reports of 
these examinations, however, are devoted to the question of 
whether the veteran's symptoms were attributable to an 
underlying demyelinating disorder, and they do not address 
the etiology of his degenerative arthritis of the cervical, 
dorsal, or lumbosacral spines.  

In addition, although the veteran underwent a VA spine 
examination in February 1996 in which he was given a 
diagnoses of degenerative arthritis of the lumbar spine, as 
well as cervical strain and myofascial pain syndrome of the 
neck, shoulders, and back, there is no indication in this 
report that these diagnosis were found to be related to his 
military service.  

Therefore, with respect to the claim of service connection 
for a back disorder, the Board finds the opinion of the April 
2003 VA orthopedic examiner to be the most probative evidence 
of record.  

As noted, the examiner determined that the likely cause of 
his continuing complaints regarding back and neck 
symptomatology were due to degenerative arthritic changes 
involving age-related deterioration, rather than a specific 
structural or anatomic pathologic process caused or related 
to active service.  

Consequently, the Board finds that the preponderance of the 
evidence establishes that the claimed back disorder was not 
incurred in or aggravated by military service.  


IV.  Entitlement to service connection for the residuals of 
claimed exposure to toxic chemicals.

As discussed in detail above, the veteran's appeal initially 
began as a claim of service connection for multiple 
sclerosis.  This appeal was subsequently expanded to include 
a claim of entitlement to service connection for the 
residuals of claimed exposure to toxic chemicals.  

This expansion occurred after the parties to the Joint Motion 
dated in February 1994 determined that characterizing the 
veteran's appeal as a claim of service connection for 
multiple sclerosis did not adequately encompass all of the 
veteran's contentions.  

In this regard, the Board notes that the veteran has reported 
experiencing a variety of symptoms since his separation from 
service, including visual disturbances and various flu-like 
symptoms, such as muscle aches, joint pain, malaise, and low 
endurance.  

In addition, he has also reported experiencing dizziness, 
seizure episodes, muscle swelling, skin rashes, sensitive 
teeth, paresthesias of the feet and hands, episodes of chest 
pain, decrement in handwriting, abdominal pain, pneumonias, 
bronchitis, and other respiratory difficulties.  

In numerous written statements, the veteran has asserted that 
he believes that all of these symptoms are the result of 
having been exposed to various toxic chemicals while on 
active duty.  Specifically, he reports having been exposed to 
solvents and other chemicals while cleaning tanks in service.  
He has also described an incident in which he received a 
blast of jet fuel to his face from a six-inch line.  

The veteran indicated that he was knocked down and that his 
clothes were soaked.  He also indicated that he subsequently 
felt nauseous and continued to smell like fuel for a long 
period of time.  

The record reflects that service connection has already been 
established for APMPPE, and for the residuals of Cryptococcus 
neoformans infection affecting the central nervous system 
based on the report of the April 2003 VA neurological 
examination.  In that report, the examiner noted his belief 
that the veteran's APMPPE and CFS abnormalities had their 
onset while he was on active duty.  

In light of the fact that service connection was awarded for 
these disabilities, the issue currently before the Board is 
whether the veteran has any current disabilities other than 
APMPPE and the residuals of Cryptococcus neoformans infection 
affecting the central nervous system that were incurred as a 
result of exposure to toxic chemicals in service.  

At the outset of this discussion, the Board notes that the 
veteran has reported being exposed to a variety of toxic 
chemicals in service, including herbicides.  The specific 
statute pertaining to claimed herbicide exposure is 38 
U.S.C.A. § 1116.  

Regulations issued pursuant thereto provide that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  

However, in order to presume that exposure to herbicides did 
occur, the evidence must show that the conditions of the 
veteran's service involved duty or visitation in the Republic 
of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  In this case, 
the record reflects that the veteran never served in the 
Republic of Vietnam while on active duty.  

Thus, the Board concludes that the veteran is not entitled to 
the presumptions set forth in 38 C.F.R. §§ 3.307 and 3.309 
regarding diseases related to exposure to herbicides.  

Notwithstanding the foregoing presumption provisions, the 
U.S. Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

In this regard, the Board finds the most probative evidence 
of record to be the report of Dr. C.M., a medical 
toxicologist who examined the veteran and reviewed his claims 
folder in June 2003.  

In his report, the physician noted that the veteran had taken 
a course in fuel maintenance in service, and that his duties 
reportedly included cleaning 6 inches of sludge from 72 
above-ground fuel storage tanks with shovels, and cleaning 
150 below-ground tanks the same way.  

It was also noted that the veteran had described cleaning 
separator lines and changing filters in pump houses, and that 
his duties included maintaining dikes, 35 miles of pipeline, 
and one mile of hydrant systems.  The veteran indicated that 
these hydrant systems involved the spraying of herbicide 
agents.

Dr. C.M. noted that the veteran described experiencing 
multiple symptoms, including blind spots, joint pain, rashes, 
stiffness, stomach discomfort, dizziness, headaches, blurred 
vision, muscle pain, breathing problems, fatigue, and back 
pain, and that he believed that all of these symptoms may be 
related to exposure to toxic chemicals in service.  However, 
the physician concluded that none of these symptoms were 
likely attributable to exposure to toxic chemicals in 
service.  

In reaching this conclusion, the examiner noted that he had 
reviewed the claims folder, pertinent medical literature 
regarding the toxic effects of various grades of jet fuel, as 
well as their individual components, and medical literature 
pertaining to APMPPE.  

The examiner explained that high-dose exposure to chemicals 
with neurological effects results in symptoms at the time of 
exposure, but that the symptoms improve following exposure, 
and even those chemicals that result in a so-called 
"coasting phenomena" with a short time of worsening 
following removal from exposure do not cause delayed onset 
and worsening over years.  

Dr. C.M. also explained that all chemical agents preserve a 
so-called "specificity of effect," which means that a given 
chemical will always result in the same range of effects.  

Dr. C.M. noted that the statements by the veteran and others 
submitted in support of his claim ignore this specificity in 
asserting that the chemicals he was exposed to in service are 
associated with abnormalities of the central nervous system.  

The physician explained that, while some of the symptoms 
reported by the veteran are sometimes associated with some of 
the chemicals listed as potentially being present in service, 
there is neither the specificity of effect or temporal or 
dose relationship to support one or more as causal agents.  
The physician considered the veteran's report that he was 
sometimes exposed to chemicals at "1000s [times] safe 
dose."  

The physician, however, explained that the veteran's 
statements to that effect were not based on any direct 
measurements or modeling of his exposures.  In addition, the 
physician indicated that, had that been true under the most 
appropriate measurement standards, the veteran would have 
experienced symptoms such as incoordination and loss of 
consciousness, which were apparently not experienced while 
working in the tanks or pump houses in service.  

The physician noted that symptoms such as dizziness, blurred 
vision, stomach discomfort, headaches, and fatigue were 
certainly seen after acute exposure to many of the chemicals 
identified by the veteran.  

These, however, were transient inebriation symptoms common to 
many hydrocarbons, and did not cause the structural changes 
in the eye or the chronic neurological findings asserted by 
the veteran.  

Dr. C.M. agreed with the April 2003 VA neurologist that it 
was more likely than not that the abnormal visual acuity 
reported in service represented the onset of a significant 
visual disease, which was subsequently diagnosed as APMPPE, 
in the setting of an acute inflammatory illness.  

The physician, however, further concluded that it was 
unlikely that ongoing occupational or acute accidental 
chemical exposure during service directly resulted in or 
exacerbated any symptoms or diseases currently experienced by 
the veteran.  

The Board has considered statements submitted from Drs. C.B. 
and J.T. in support of the veteran's claim.  As noted 
hereinabove, Dr. J.T. indicated in a June 1998 report that 
the veteran had persistent neurological and musculoskeletal 
symptoms that might be related to exposure to toxic chemicals 
in service.  

Similarly, in a December 2001 report, Dr. C.B. indicated that 
the veteran's visual and central nervous systems were 
affected by exposure to known neurotoxic chemicals in 
service.

As explained, however, by Dr. C.M., the medical toxicologist, 
these physicians ignored the "specificity of effect," which 
means that a given chemical will always result in the same 
range of effects.  

Dr. C.M. explained that, while some of the symptoms reported 
by the veteran are sometimes associated with some of the 
chemicals listed as potentially being present in service, 
there is neither the specificity of effect or temporal or 
dose relationship to support one or more as causal agents.  

Accordingly, the Board finds the opinions of Drs. C.B. and 
J.T. to be less probative than that of Dr. C.M., who is a 
specialist in medical toxicology.  

The Board notes that the VA neurologist who examined the 
veteran in April 2003 appeared to suggest that it was 
possible that the veteran's APMPPE and residuals of 
Cryptococcus neoformans infection might be related to 
exposure to chemical exposure in service.  

The Board, however, notes that service connection for these 
disabilities was subsequently granted by the RO based on the 
April 2003 VA examiner's finding that these disabilities had 
their onset in service, rather than as being related to 
exposure to toxic chemicals.  

As noted, Dr. C.M. agreed with the April 2003 VA 
neurologist's finding that the veteran's APMPPE manifested 
while he was on active duty.  Dr. C.M., however, found that 
none of the veteran's current health problems were related to 
exposure to toxic chemicals in service.  

With respect to the question of chemical exposure, the Board 
finds the opinion of Dr. C.M., the medical toxicologist, to 
be more probative than that of the April 2003 VA examiner.  

Furthermore, although the veteran may sincerely believe that 
his symptomatology is related to his chemical exposure in 
service, he is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In short, the Board has reviewed the veteran's medical 
records, which reveal an extensive history of treatment since 
1976.  The Board, however, finds the most probative evidence 
of record regarding whether any of the veteran's problems are 
related to chemical exposure in service to be the report of 
Dr. C.M.'s examination.  

As noted, that physician found that it was unlikely that 
ongoing occupational or acute accidental chemical exposure 
during service directly resulted in or exacerbated any 
symptoms or diseases currently experienced by the veteran.  

Therefore, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran currently has any residuals of exposure to toxic 
chemicals in service.  Accordingly, the benefit sought on 
appeal is denied.  



ORDER

Service connection for multiple sclerosis is denied.  

Service connection for a back disorder is denied.  

Service connection for the residuals of claimed exposure to 
toxic chemicals is denied.  



      ___________________________           
___________________________
                JAMES L. MARCH                                 
STEVEN L. COHN
                Veterans Law Judge,                                
Veterans Law Judge
            Board of Veterans' Appeals                     
Board of Veterans' Appeals



	                          
_______________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


